Opinion by
Orlady, J.,
The decree, entered by the court below in discharging the rule for a preliminary injunction, imposed such terms upon the defendant company as will fully secure all damages that the plaintiff has suffered in consequence of the construction and operation of the street railway on the public highway on which his property abuts.
In the light of the testimony, it is apparent that the plaintiff’s principal purpose in purchasing this property was to harass the defendant company. The case as presented is marked with such questionable methods as to prevent the plaintiff from securing equitable relief. The findings of fact by the court below are sufficient to justify the decree made, and while there are conspicuous errors of practice in the proceeding, they are harmless so far as the decree is concerned.
The decree is affirmed.